Citation Nr: 0004094	
Decision Date: 02/16/00    Archive Date: 02/23/00

DOCKET NO.  97-02 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

Entitlement to service connection for chronic fatigue 
syndrome and fibromyalgia, also claimed as viremia.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stanley Grabia, Associate Counsel
INTRODUCTION

The veteran served on active duty from November 1967 to March 
1969.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.

The Board's decision is limited to the issues developed for 
appellate review.  A review of the record, indicates that the 
veteran has other claims in various stages of development, 
including entitlement to service connection for cervical 
spondylosis.  This issue has not been fully developed for 
appellate review, and is not before the Board at this time. 
Kellar v. Brown, 6 Vet. App. 157 (1994); Godfrey v. Brown, 7 
Vet. App. 398 (1995). 

The Board notes that several additional documents were 
submitted into evidence by the veteran's representative along 
with a letter dated December 1999.  The letter noted that the 
veteran waived consideration of this additional evidence by 
the agency of original jurisdiction.  38 C.F.R. § 20.1304.  
Accordingly, the Board may proceed to the merits of claim.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the RO.

2.  The veteran was diagnosed with an impression of viremia 
in service in January 1969.  The first diagnosis of residuals 
of viremia post service was the VA examination in July 1998, 
about 29 years after service.  Chronic viremia has not been 
established by any competent clinical evidence on file.

3.  Service medical records contain no findings or diagnoses 
of fibromyalgia, or chronic fatigue syndrome.  The first 
clear post service evidence of fibromyalgia, or chronic 
fatigue syndrome is dated many years after service.  It is 
not shown by sufficient competent evidence that the pathology 
is related to any inservice occasion or event.

4.  The etiology of the appellant's current fibromyalgia, or 
chronic fatigue syndrome, if any, is not apparent; they 
cannot be held to be etiologically related to any in-service 
occurrence or event.  There are no disabilities for which 
service connection is currently in effect.


CONCLUSIONS OF LAW

1.  A current chronic viremia disability, chronic fatigue 
syndrome, and/or fibromyalgia were not incurred in or 
aggravated by service, nor can it be presumed to have been so 
incurred. 38 U.S.C.A. §§ 1101, 1110, 1113, 1131, 5107 (West 
1991); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 
(1999).

2.  A current chronic fatigue syndrome, and/or fibromyalgia 
disability are not proximately due to, the result of, or 
aggravated by a service-connected disability. 38 U.S.C.A. § 
5107 (West 1991); 38 C.F.R. § 3.310 (1998); Allen v. Brown, 7 
Vet. App. 439 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds that the veteran's claims are 
"well grounded" within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991); that is, she has presented claims that are 
plausible.  All evidentiary assertions are deemed credible 
for this determination.  Further, she has not alleged nor 
does the evidence show that any records of probative value, 
which could be associated with the claims folder and that 
have not already been sought, are available.  The facts 
relevant to the issues on appeal have been properly developed 
and therefore, there is no further duty to assist in 
developing the claims as contemplated by 38 U.S.C.A. § 
5107(a).

In adjudicating a well-grounded claim, the Board determines 
whether (1) the weight of the evidence supports the claim or, 
(2) whether the weight of the "positive" evidence in favor of 
the claim is in relative balance with the weight of the 
"negative" evidence against the claim. The appellant prevails 
in either event. However, if the weight of the evidence is 
against the appellant's claim, the claim must be denied. 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.304.  
Service connection is also warranted for disability which is 
proximately due to or the result of a service-connected 
disease or injury. 38 C.F.R. § 3.310; See Allen v. Brown, 7 
Vet. App. 439 (1995).

To establish service connection for a disability, symptoms 
during service, or within a reasonable time thereafter, must 
be identifiable as manifestations of a chronic disease or 
permanent effects of an injury. Further, a present disability 
must exist and it must be shown that the present disability 
is the same disease or injury, or the result of disease or 
injury incurred in or made worse by the appellant's military 
service. Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
38 C.F.R. § 3.303(a). Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease occurred in service. 38 C.F.R. § 3.303(d).

A chronic disease listed in 38 C.F.R. § 3.309(a) may be 
presumed to have been incurred in service if it is manifest 
to a degree of 10 percent or more one year following the date 
of separation from service even though there is no evidence 
of such disease during service. 38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. § 3.307.  

The veteran contends, in essence, that she is entitled to 
service connection for viremia, chronic fatigue syndrome, 
and/or fibromyalgia, incurred in service.  It is contended 
that the appellant was treated for viremia in service, and 
that the virus has since manifested in chronic fatigue 
syndrome and/or fibromyalgia.  Accordingly, it is argued that 
service connection is warranted for this pathology.

The appellant claimed an extensive hospitalization in mid 
1968.  Medical records on file reveal treatment for too many 
sleeping pills in May 1968.  In March and October 1968 she 
was treated for neck pain.  She was also treated for cystitis 
in October 1968.

Review of the service medical records reveals that the 
veteran was treated for symptoms of fever, chills, hacking 
cold, tightness in chest, myalgia, and general malaise in 
service from January 13 through 31, 1969.  She was treated 
with cold medicine, Robitussin, etc., and returned to duty.  
The impression was viremia; and, a persistent viral 
infection.  

The separation examination in March 1969 noted that the 
veteran was diagnosed as emotionally unstable personality, 
chronic, mild; complete recovery.  She had frequent 
headaches, depression, and excessive worry, since learning 
she was pregnant and pending separation from service. It was 
further noted had taken an overdose of meprobamate, and was 
hospitalized for 4 days in 1968.  The examiner noted no other 
significant illness or injury during the current term of 
service, and no aggravation of any pre-existing conditions.

Medical records on file reveal that the appellant was treated 
for numerous disorders during the 1970's and 1980's.  She was 
seen for "aching all over" in February 1970.  She was found 
to have the flu.  She was treated for sinusitis in October 
1970 and November 1971.  She was seen for a rash in early 
1975, reported to have started the day before.  She was 
treated for head and chest pain in early 1975, when again it 
was noted she had the flu.  In 1978 she was seen for leg and 
foot pain, with burns noted on the bottom of her feet.  She 
also was treated for edema.

In the late 1970's and early 1980's, she was treated for 
various gynecological complaints.  Some complaints of pain 
and swelling were associated with the disorders that were 
treated.  She was also treated for cardiovascular pathology 
in the early 1980's.  A history of recent hospitalizations 
noted treatment for carbon monoxide poisoning, left lower 
quadrant pain, mid-cycle pain, and treatment for excessive 
bleeding.

In August 1983, it was noted that she had a positive lab test 
for genital herpes.  She was being treated for genitourinary 
and gynecological pathology.  Barlow's syndrome was noted by 
history.  The heart had a regular rate and rhythm during 
evaluation.  No bone or joint abnormalities were recorded.

In September 1985, the appellant had an evaluation of her 
cervical spine.  The x-ray was interpreted as showing a 
normal cervical spine.  Records reveal treatment for being 
tired and having fibrositis syndrome.  In February 1993, a 
history of fibromyalgia from 1986 was recorded.  Records 
reveal treatment for myofascial pain syndrome in 1992.  The 
bony structures appeared normal on x-ray.

The veteran filed a claim in August 1992 for service 
connection for fibromyalgia, and/or chronic fatigue syndrome.  
She reported being diagnosed in May 1991 with fibromyalgia.  
She claimed this was caused by a severe case of an Asian 
virus which she incurred in service.  

In a VA examination in June 1993, fibromyalgia, right 
shoulder, and side were diagnosed as well as other physical, 
and psychiatric disorders.  At that time she gave a history 
of pre-service aches and flu-like syndrome.  She reported 
similar symptoms in service, and claimed that she overdosed 
on sleeping pills during service was an attempt to deal with 
the pain of the fibromyalgia.  She also reported repeated 
flu-like symptoms 

The veteran testified, in essence, during a personal hearing 
conducted at the RO in February 1997, that she was deathly 
ill with the Hong Kong Flu for about 10 days, in 1968. She 
recalled having a fever, cold, and  sore throat.  Her 
lieutenant came into her room and asked her what she was 
doing.  At the time she was in her bed, and reported being 
sick. She was not hospitalized, and could not recall if she 
had been placed on sick call.  She noted that she had trouble 
sleeping after the virus, and had been taking pills.  She 
took an overdose and almost died.  She was hospitalized, and 
they pumped her stomach.  This incident occurred a couple of 
months after she had the virus.  She further testified that 
she has continued to suffer symptoms of this virus from the 
time she of service to the present time.  

After service she testified, she was treated by a Dr. Nagota 
at Seward Air Force Base until approximately April 1970.  
Reference was made to a letter from Dr. Wiley during the 
hearing (Dr. Wiley's medical evidence is discussed further 
below).  Dr. Wiley indicated that he had seen the veteran for 
a variety of symptoms beginning in 1970.  The veteran 
testified that she began seeing Dr. Wiley after April 1970.  
She did not recall Dr. Wiley specifically mentioning that she 
had chronic fatigue syndrome in 1970.  However, she saw it 
written down in a report dated in 1985.  She further noted 
that Dr. Wiley's records were destroyed in a flood in 1995.  

The veteran was afforded a VA examination by a nurse 
practitioner in July 1998.  The examiner noted her extensive 
medical and psychiatric history.  The diagnosis in service of 
viremia, and its clinical manifestations of "flu-like 
symptoms" was noted.  The veteran reported a history of 
weight gain, bloating, rash, and fatigue.  She had daily 
symptoms, including bone and muscle pain, and chronic 
fatigue. Transient symptoms included; depression; diarrhea; 
constipation; limited activities of daily living; mental 
status changes; headaches; and, decreased visual acuity; and 
insomnia.  

The examiner answered a question in the examination 
instructions which asked, Is the condition still present?, by 
stating, "yes." She opined that, "it is at least as likely 
as not the symptoms described by the vet today could possibly 
be related to the viremia diagnosed 1-13-69."

It was determined that the examiner failed to provide a 
diagnosis of the veteran's present disorder, and she was 
requested to state, "whether it is as likely as not that the 
current condition (whatever is diagnosed) is the same 
condition diagnosed in service as viremia." The opinion was 
to be accompanied by a brief discussion in support of her 
opinion.

The examiner responded with an addendum to the examination 
dated in July 1998.  She diagnosed chronic fatigue syndrome 
with fibromyalgia.  She opined that it was possible that the 
symptoms described by the veteran were related to the viremia 
diagnosed in service.  There was no way to definitely rule 
out this possibility due to the nature of viruses, and the 
fact that, "viruses may lead or contribute to long-term 
health problems.  So, yes, it is at least as likely as not 
that the current condition of chronic fatigue syndrome with 
fibromyalgia may be related to the viremia diagnosed while 
the vet was in the service."

A second addendum to the July 1998 VA examination was 
received in October 1998 after the record was examined by a 
medical doctor.  This physician noted that viremias occur 
with almost all viral infections, and it would be most 
unusual to have residuals from viremias.  

In addition, the veteran has submitted several lay statements 
from her mother, and daughter concerning her physical and 
mental disorders. 

The available post-service medical evidence includes very 
extensive and duplicative records of longstanding complaints 
of numerous physical and psychiatric disorders.  These 
include diagnoses of chronic fatigue syndrome; fibromyalgia; 
multiple complaints; hypochondriasis; somatization disorder; 
post laminectomy pain syndrome; SP lumbar laminectomy; 
degenerative cervical and lumbosacral disease; SP cervical 
fusion; SP hysterectomy for fibroid tumor and ovarian cyst; 
hiatal hernia; recurrent genital herpes; chronic pain; 
unifocal PVCS; recurrent sinus; bipolar disorder; 
cyclothymia; alcohol abuse; narcissistic personality disorder 
with histrionic traits. 

The veteran herself advanced a variety of theories concerning 
her health problems. She believes that the virus she had in 
service is connected to her current problems and that she 
exhibited symptoms of chronic fatigue syndrome, and/or 
fibromyalgia in-service.  She has submitted extensive 
materials from medical texts and other medical information 
sources indicating a relationship with certain viral 
infections and chronic fatigue syndrome, as well as 
fibromyalgia.

More importantly, the evidence of record contains a number of 
additional medical opinions relating to the veteran's 
viremia, chronic fatigue syndrome, and/or fibromyalgia. Three 
notation were received from Kenneth L. Wiley, M.D.  They are 
dated, but are not on the physician's letterhead.  The first 
dated February 1996, lists the criteria for chronic fatigue 
and immune dysfunction syndrome.  Dr. Wiley then notes that 
the veteran has been his patient since 1970.  He notes that 
he was one of the first physicians to diagnose the onset of, 
"this viral disease," in his clinic in Tennessee. He 
further states that the veteran has been thoroughly tested 
and other diseases and disorders have been ruled out.  He 
states that, "My diagnosis is still the same as it was when 
I first net her in 1970 in Tennessee.  The diagnosis is 
Chronic Fatigue Immune Dysfunction Syndrome."  He also added 
that the veteran was, "one of the most emotionally stable 
patient's I have ever met, and she continues to be a patient 
of mine."  

The second such note from Dr. Wiley was undated but marked 
received February 1997.  This note stated that the medical 
records, (including the veteran's) from 1970, were destroyed 
in a flood in Louisiana in 1996.  He further noted that she 
was seen for symptoms of leg swelling, general muscle aches 
and pains, and flu like symptoms.  A diagnosis of myalgia was 
given at that time.  He reiterated that these records had 
existed at one time as the veteran had been his patient.  In 
his opinion, the veteran had been exposed to something that 
set off a hyperactive response in the veteran's immune 
system.  He could not hypothesize or speculate as to the real 
cause of the veteran's present day condition.  He stated 
that, " I will say that something triggered, or aggravated a 
condition which was set into motion many years ago.  Quite 
possibly during her exposure to a viral like illness."

Finally a fax dated October 1998 was received from Dr. Wiley.  
This one include the following quote, "The viremia noted in 
[the veteran's] medical records is temporally related to her 
present condition(s), and therefore likely causative."  He 
further noted that he was specifically referring to chronic 
fatigue syndrome and fibromyalgia.

The Board must note that Dr. Wiley's address as shown on the 
three pieces of evidence is New Orleans, Louisiana. The 
records indicate that he last treated the veteran in 1970 in 
Tennessee, where she has continually resided since service. 
Yet the February 1996 notation states that the veteran, 
"continues to be a patient of mine." Further the February 
1996 notation stated he diagnosed the veteran with Chronic 
Fatigue Immune Dysfunction Syndrome in 1970.  However the 
Second notation in February 1997, indicates a different 
diagnosis of myalgia, and adds that his medical records were 
destroyed but had existed at one time as she had been his 
patient. The last fax/note specifically refers the viremia in 
service to chronic fatigue syndrome and fibromyalgia.  
Finally the Board must note the lack of the physician's 
letterhead as well as what appears to be three different 
signatures.  

In addition, it is noted that the post-service medical 
evidence detailed above, do not show treatment for either 
chronic fatigue or fibromyalgia until many years after 
service.  It is noted that some myalgia had its onset in the 
mid 1980's.  She was seen for some acute flu like symptoms on 
and off post-service, without evidence of continuing 
treatment or continuing findings.

While there is a VA medical opinion indicating the veteran 
still has residuals of viremia, chronic fatigue syndrome, and 
fibromyalgia which are linked to service, this opinion was 
made by a nurse practitioner.  It is not indicated that this 
individual has any significant expertise.  This positive 
evidence is outweighed by a second VA opinion by a medical 
doctor which specifically addresses and negates the first VA 
opinion.  This opinion notes that almost all viral infections 
result in viremia, and it would be most unusual to have 
residuals from viremia.  

While the veteran was diagnosed, with an impression of 
viremia in service, none was noted at the separation 
examination.  Chronic or continuing viremia has not been 
shown since service.  Neither was chronic fatigue syndrome, 
or fibromyalgia noted in service, or in the separation 
examination. In fact, despite numerous post-service physical 
examinations and years of treatment for numerous complaints 
of pains and discomfort, fibromyalgia was not diagnosed until 
the mid 1980's.  

While a VA hospital summary in October 1997 noted a history 
of chronic fatigue syndrome, the first actual diagnosis 
(other than Dr. Wiley's unsupported diagnosis) appears to be 
in the first July 1998 VA examination addendum.

It attempting to ascertain an onset date, for fibromyalgia, 
or a chronic fatigue syndrome, review of the post- service 
medical records indicates that they could have begun to be a 
problem for the appellant in the mid 1980's many years after 
service.  

The Board has not found particularly probative Dr. Wiley's 
medical reports that indicate, "that something triggered, or 
aggravated a condition which was set into motion many years 
ago.  Quite possibly during her exposure to a viral like 
illness,"
and that, "the viremia noted in [the veteran's] medical 
records is temporally related to her present condition (s), 
and therefore likely causative."  This is so because service 
connection may not be predicated on a resort to speculation 
or remote possibility. 38 C.F.R. § 3.102 ; see Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992) (service connection 
claim not well grounded where only evidence supporting the 
claim was a letter from a physician indicating that veteran's 
death "may or may not" have been averted if medical personnel 
could have effectively intubated the veteran; such evidence 
held to be speculative); Obert v. Brown, 5 Vet. App. 30, 33 
(1993) (physician's statement that the veteran may have been 
having some symptoms of multiple sclerosis for many years 
prior to the date of diagnosis deemed speculative). 
Furthermore, where the determinative issue involves medical 
causation or medical diagnosis, competent medical evidence to 
the effect that the claim is plausible or possible is 
required and lay assertions cannot constitute such evidence. 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992). Thus, while 
the appellant has obviously engaged in a great deal of 
research, as to all of her etiologic contentions, the 
appellant's statements on their own are not competent 
evidence as to medical diagnosis or causation. Moray v. 
Brown, 5 Vet. App. 463 (1993). 

Further, while it is noted that Dr. Wiley's records are 
unavailable, there are numerous records on file dating from 
1970.  As detailed above, these records reveal multiple 
symptoms and complaints but no chronic fatigue syndrome, 
chronic viremia, or fibromyalgia was shown in those records.  
In fact, it is not until the mid 1980's that pertinent 
pathology is first identified.  These records are, in our 
view, more persuasive than the memory of Dr. Wiley, which is 
not supported by medical records.  It is unclear what 
information he used in recording his opinion in the absence 
of any medical records.

After consideration of all of the evidence of record, the 
Board concludes that an adequate etiologic link relating any 
aspect of the appellant's current viremia, fibromyalgia, 
and/or chronic fatigue syndrome, to any in-service occurrence 
or event has not been presented. There is evidence that it is 
possible for there to exist such a link, but the specific 
facts and circumstances of the appellant's medical history do 
not support the conclusion that such happened in this case. 

The October 1998 VA medical opinion notes that viremia occurs 
with almost all viral infections, and in general, it would be 
most unusual to have residuals from viremia.  The evidence of 
record indicates that the etiology of the appellant's current 
viremia, fibromyalgia, and/or chronic fatigue syndrome is not 
apparent and therefore it cannot be ascribed to any incident 
of service. As such, the evidence is insufficient to support 
a grant of service connection for viremia, fibromyalgia, 
and/or chronic fatigue syndrome.

Finally as viremia is not to be service connected, and there 
are no service connected disroders.  There is no basis for a 
grant of secondary service connection.

Since the preponderance of the evidence is against allowance 
of this claim, the benefit of the doubt doctrine is 
inapplicable. 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for fibromyalgia, and 
chronic fatigue syndrome, also claimed as viremia is denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals


 

